DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-9, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2010/0128330).
Regarding claim 1, Kimura et al. (hereinafter Kimura) teaches an optical device, comprising: a lens mirror array 9 including a plurality of transparent optical elements connected to each other along a first direction (Fig. 1); and a case 12 in which the lens mirror array 9 is contained (Fig. 1), the lens mirror array 9 being fixed to the case 12 (Fig. 1), the case 12 including jig insertion holes 21 through which a manufacturing jig 26 can pass [0059], the jig insertion holes 21 being spaced from each other in the first direction (Fig. 1), wherein the case 12 includes at least three jig insertion holes 21 through which the manufacturing jig 26 can pass (Fig. 1), and the jig insertion holes 21 permit portions 22 of the manufacturing jig 26 to press the lens mirror array 9 in a direction intersecting the first direction to deform the lens mirror array 9 (Fig. 10A and [0075-0076]).
Regarding claim 2, Kimura teaches the optical device according to claim 1, further comprising: a light source 106 comprising a plurality of light emitting elements inside the case 12 and positioned to emit light towards the lens mirror array 109 (9) [0004].
Regarding claim 4, Kimura teaches the optical device according to claim 1, further comprising: a plurality of light receiving elements 110 inside the case and positioned to receive light from the lens mirror array 109(9) [0005].
Regarding claim 6, Kimura teaches the optical device according to claim 1, wherein the transparent optical elements in the plurality of transparent optical elements are directly joined to an adjacent one of the plurality of transparent optical elements (Fig. 7).
Regarding claim 7, Kimura teaches the optical device according to claim 1, wherein the case 12 further comprises holes 15 positioned to permit an adhesive to be supplied between the case 12 and a fixing portion of the lens mirror array 9 [0049].
Regarding claim 8, Kimura teaches a method of manufacturing an optical device, the method comprising: placing a lens mirror array 9 in a case 12, the lens mirror array 9 comprising a plurality of transparent optical elements connected to each other along a first direction (Fig. 1), the case 12 including jig insertion holes 21 through which a manufacturing jig 26 can pass [0049], the jig insertion holes 21 being spaced from each other in the first direction (Fig. 1); while the lens mirror array 9 is in the case 12 (Fig. 1), deforming the lens mirror array to compensate for a distortion in the optical device by pressing on the lens mirror array 9 by passing portions 22 of the manufacturing jig 26 through the jig insertion holes 21 (Fig. 4); and while the lens mirror array 9 is being deformed to compensate for the distortion, fixing the lens mirror array 9 to case 12 with an adhesive [0049], wherein the case 12 includes at least three jig insertion holes 21 (Fig. 1), and the lens mirror array 9 is pressed by portions 22 of the jig at three or more positions to compensate for the distortion (Fig. 1).
Regarding claim 9, Kimura teaches the method according to claim 8, further comprising: placing a light source 106 comprising a plurality of light emitting elements inside the case [0004], wherein the light source is positioned to emit light towards the lens mirror array [0004].
Regarding claim 13, Kimura teaches the method according to claim 8, further comprising: placing a plurality of light receiving elements 110 inside the case, wherein the plurality of light receiving elements is positioned to receive light from the lens mirror array (Fig. 9).
Regarding Claim 17, Kimura teaches an optical device, comprising: a case 12 formed from a bent metal plate [0068] and including jig insertion holes 21 that are spaced from each other along a length direction of the case 12 (Fig. 1), the jig insertion holes 21 being configured to permit a manufacturing jig 26 to pass therethrough into an interior of the case 12 (Fig. 4); a lens mirror array 9 inside the case 12 and fixed to the case 12, with an adhesive, while in a deformed state [0006], the lens mirror array 9 including a plurality of molded optical elements connected to each other in a row aligned along the length direction of the case 12 (Fig. 1), wherein the case 12 includes at least three jig insertion holes 21 through which the manufacturing jig 26 can pass to deform the lens mirror array 9 (Fig. 1).
Regarding claim 18, Kimura teaches the optical device according to claim 17, further comprising: a light source 106 comprising a plurality of light emitting elements fixed inside the case and positioned to emit light towards the lens mirror array 9 [0004].
Regarding claim 19, Kimura teaches the optical device according to claim 17, further comprising: a plurality of light receiving elements 110 fixed inside the case 12 and positioned to receive light from the lens mirror array 109(9) (Fig. 9).
Regarding claim 20, Kimura teaches the optical device according to claim 17, wherein the molded optical elements in the plurality of molded optical elements are directly joined to an adjacent one of the plurality of molded optical elements (Fig. 1).
Allowable Subject Matter
Claims 3, 5, 10-12, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852